 LEISURE LADS, INC.431contends that Allison was permanently terminated on April 11, andUMW asserts that he was not an employee on the election date. UMWoffered no evidence to support its contention. In view of the RegionalDirector's finding that Allison was an employee within the unit onthe eligibility date and on the election date, we find, in accord with ourestablished eligibility rules, that he was an eligible voter 4Thechallenge to his ballot is therefore overruled.As no exceptions were made to the Regional Director's recommenda-tions as to the challenges to the ballots of Miller and Connachan, therecommendations are hereby adopted.Accordingly, we shall direct that the ballots of Peterson, Quarles,and Allison be opened and counted. In the event that all three havevoted for UMW and the challenged ballot of Connachan becomesdeterminative of the election results, the Regional Director is au-thorized to order a hearing for the purpose of resolving the issueraised with respect to Connachan's eligibility.[The Board directed that the Regional Director for the Thirty-third Region shall, within 10 days from the date of this Direction,open and count the ballots of Arnold Peterson, Waldo Quarles, andLyle Allison and serve upon the parties a supplemental tally ofballots, including therein the count of the aforementioned challengedballots.If the Intervenor, OCAW, receives a majority of the validvotes cast and the unresolved challenge is unsufficient to affect theresults, the Regional Director will issue a certification of representa-tives to such labor organization.][The Board further directed that, in the event a hearing as to theeligibility of John Connachan is held, the hearing officer serve uponthe parties a report containing resolutions of the credibility of wit-nesses, finding of fact, and recommendations to the Board as to theeligibility ofJohnConnachan.Within 10 days from the date of is-suance of the report, any party may file with the Board in Washing-ton, D.C., an original and six copies of exceptions thereto. Immedi-ately upon the filing of such exceptions, the party filing shall serve acopy upon each of the other parties, and shall file a copy with theRegional Director. If no exceptions are filed thereto, the Board willadopt the recommendations of the hearing officer.]'SeeReade ManufacturingCompany, Inc.,100 NLRB 87, 89.Leisure Lads, Inc.andUnited TextileWorkers of America.,Case No. 11-CA-1333. August 12, 1959DECISION AND ORDER,On March 27, 1959, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, finding that124 NLRB No. 62. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions, and the entire recordin this case, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations with the following addition.The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (a) (5) and (1) of the Act in May 1958 by unilat-erally eliminating the paid lunch period of its second-shift employeesand changing their wage differential during the period when it wasnegotiating a contract with the Union.The Union had been certifiedinMarch 1957 as the representative of the Respondent's employees.We agree also with the finding that the Respondent further violatedSection 8 (a) (5) and (1) of the Act in August 1958, more than a yearafter the Union's certification, by terminating negotiations on thebasis of an alleged belief that the Union had lost its majority.Weare satisfied, on the basis of the Trial Examiner's credibility resolu-tions and from the entire record, including the tenuous basis for theasserted belief of loss of majority, that the Respondent did not assertsuch belief in good faith.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Leisure Lads,Inc., Salisbury, North Carolina, its officers, agents, successors, andassigns, shall :1.Cease and desist from(a)Refusing to bargain collectively in good faith concerningwages, hours, and other terms and conditions of employment, withUnited Textile Workers of America as the exclusive representativeof its employees in the following appropriate unit : All productionand maintenance employees at the Respondent's Salisbury, NorthCarolina, plant, including inspectors, shipping clerks, janitors, andthe machinist, but excluding office employees and supervisors as de-fined in the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act : LEISURE LADS, INC.433(a)Upon request, bargain collectively with the above-named Unionas the exclusive representative of all the employees in the appropriateunit, and embody in a signed agreement any understanding reached.(b)Post at its plant at Salisbury, North Carolina, copies of thenotice attached to the Intermediate Report marked "Appendix A." 1Copies of said notice, to be furnished by the Regional Director for theEleventh Region, shall, after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediately upon receiptthereof and be maintained by it for 60 consecutive days thereafter inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(c)Notify the Regional Director for the Eleventh Region in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.'This notice shall be amended by substituting for the words "The Recommendationsof a Trial Examiner" the words "A Decision and Order." In the event that this Orderis enforced by a decree of a United States Court of Appeals, the notice shall be furtheramended by substituting for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint alleges that,in and since February 1958, the Respondent has com-mitted, and is committing, unfair labor practices affecting commerce within themeaning of Section 8(a)(1) and (5) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended, 61 Stat. 136, by refusing to bargain in good faithwith the Union as the exclusive bargaining representative of an appropriate unit ofthe Respondent's employees, in that (a) since February 1958, the Respondent hasmade unilateral changes in the working conditions and pay of said employees, in-cluding a change in second-shift pay differential, elimination of paid lunch periodsfor second shift, and the cutting of established pay rates; (b) since February 1958,the Respondent has failed to supply the Union with pay-rate schedules or the stylesbeing produced by the Respondent, although requested to do so by the Union inconnection with their contract negotiations; and (c) on August 4, 1958, the Respond-ent broke off contract negotiations and has since refused to meet with the Unionas the exclusive representative of all the employees in the aforesaid bargaining unit.In its answer, the Respondent generally denies that it committed the unfair laborpractices alleged in the complaint.Pursuant to notice, a hearing was held in Salisbury, North Carolina, on Janu-ary 29 and 30, 1959, before the Trial Examiner duly designated by the Chief TrialExaminer.The General Counsel and the Respondent appeared by counsel, and theUnion by its representatives, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bearing upon theissues.All parties waived oral argument at the hearing.The General Counsel hassubmitted a brief.Upon the entire record in the case and from my observation of witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTThe Respondent, a New York corporation,operates a plant in Salisbury, NorthCarolina, whereit is engaged in the manufacture and sale of children'sapparel.During theyearpreceding the issuance of the complaint, the Respondent sold and525543-60-vol. 124-29 434DECISIONS OF NATIONAL LABOR-RELATIONS BOARDshipped finished products of a value in excess of $100,000 to customers outside theState ofNorth Carolina.I find that the Respondent is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Textile Workers of America is a labor organization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESA. The Union's certification and the general course ofnegotiationsOn March 14, 1957, the Union was certified by the Board as the exclusive repre-sentative of an appropriate bargaining unit consisting of the Respondent's productionand maintenance employees at its Salisbury, North Carolina, plant, including in-spectors, shipping clerks, janitors, and the machinist, but excluding office employeesand supervisors as defined in the Act.'Thereafter, the Union submitted a contractproposal to the Respondent and, in June 1957, the Respondent presented a type-written draft of its counterproposal. In August 1957, the Respondent supplementedthis counterproposal with a proposed form of "Exhibit `B,' " setting forth the gen-eralmanner in which the parties should negotiate and settle the Respondent's piece-work rates, which varied from operation to operation on each of the Respondent'sgarment styles and constituted the wage base of most of the employees.All of thesubsequent negotiations between the parties were based upon the Respondent'scounterproposal.The Respondent's counterproposal offered a contract for a year, subject to auto-matic renewal from year to year in the absence of a written notice of terminationgivenby either party to the other at least 60 days prior to any given anniversarydate.With respect to wages, the Respondent's proposal granted the Union's re-quest for a 5-cent-per-hour differential for employees on the second shift. It didnot, however, set forth any hourly wage rates or piecework rates, but stated merelythata wagescale and job rates would be attached to the contract as "Exhibits `A'and 'B."'And the proposed form of "Exhibit 'B"' submitted by the RespondentinAugust 1957 also omitted any suggestion of specific rates but dealt simply withthemanner in which piecework rates were to be negotiated and then attached tothe contract.In the negotiations which took place in 1957, International Representative RedfordCope and a bargaining committee consisting of the Respondent's employees repre-sented the Union.On January 6, 1958, William H. Silcox, an International vicepresident of the Union, succeeded Cope as the Union's negotiator. Since that time,Silcox and the Union's committeeconsistingof employees Frances Julian (presidentof the Union's Local), Sybil Johnson, Virginia Torrance, and Virginia Sails metwith the Respondent's representatives on January 6, February 6, March 11, April 15,and June 10, 1958.At these meetings John Eichler, the Respondent's chief engi-neer, was the spokesman for the Respondent.Also present for the Respondent atsome or all of these meetings were Maurice Rosenstock (vice president of theRespondent), Joseph Pettigrew (the Respondent's office manager), and the Re-spondent's attorney, Lewis Hanlin.In the course of the meetings in 1958, the negotiators discussed the Respondent'scounterproposal, clause by clause, and considered the Respondent's oral proposalsas to hourly rates.On March 11, the Union accepted the Respondent's proposalsof a guaranteed hourly minimum rate of $1 and a base rate of $1.20. So far aspiecework rates were concerned, however, there was no agreement.There was adiscussion of the manner in which Respondent computed workloads. Silcox alsomade requests for information as to wage rates generally.The substance of theconversations on these subjects, to the extent that the record discloses them, isconsidered below,in connectionwith the General Counsel's and the Union's claimthat the Respondent failed or refused to furnish this information. In any event, themeetingsbetween the Respondent's and the Union's representatives did not settlethe questionof what the piecework rates should be.There wasno meetingbetweenthe parties after June 10, 1958.In July 1958, Silcox telephoned AttorneyHanlinand requested another meeting.On August 4, Hanlin wrote Silcox a letter stating that "The Management of theCompany tells me that all the circumstances coming to their attention definitelyindicatethat the great majority of the Company's employees no longer desire to beICase No. 11-RC-904 (unpublished). LEISURE LADS, INC.435represented by your Union. I am therefore instructed to inform you that theCompany declines to resume bargaining negotiations with your Union."The General Counsel and the Union contend that during the period of the negotia-tions from February 1958 to August 4, 1958, the Respondent failed and refused tobargain in good faith with the Union as the exclusive bargaining representative ofits employees, by unilaterally eliminating a paid half-hour lunch period on the sec-ond shift and then increasing the shift differential from 5 cents to 8 cents per hour,by unilaterally cutting wage rates, by refusing to furnish information as to piece-work rates requested by the Union, and finally, by terminating negotiations withthe Union on August 4, 1958. The Respondent generally denies these accusations.It asserts that it eliminated the paid lunch period after notifying and discussing thematter with Silcox and the Union's bargaining committee at the April 1958 meet-ing.Itfurther asserts that it subsequently increased the shift differential from5 to 8 cents with the approval of employees Virginia Sails and Sybil Johnson who,as members of the Union's bargaining committee, had complained to the Respond-ent's vice president,Maurice Rosenstock, its chief engineer, John Eichler, and itsoffice manager, Joseph Pettigrew, that the 5-cent differential was too low in viewof the elimination of the paid lunch period. It denies that it cut wage rates or thatit refused to furnish information requested by the Union as to piecework rates.Andit contends that it was justified in its refusal to bargain after August 4, 1958, andthus beyond the year following the Union's certification, because of its honest andreasonable doubt that the Union still represented a majority of the employees.Weturn now to a consideration of the evidence bearing upon the issues thus raised bythe parties.B.The Respondent's failure and refusal to bargain in good faith1.Unilateral elimination of the paid lunch period and increase of the wagedifferential for the second shiftThe Respondent has been operating a second shift since October or Novem-ber 1957.Although a 5 cents differential for this shift had been requested by theUnion and conceded by the Respondent in its July1957,counterproposal, thesecond-shift employees were not paid any such differential for 7 or 8 months.2Onthe other hand, the second-shift employees were given a paid half-hour lunchperiod, which wasnotmentioned in the Respondent's counterproposal and which, sofar as the record shows, was not requested by the Union.On or about May 3, 1958, the Respondent began paying the employees on thesecond shift the differential of 5 cents per hour originally requested by the Unionand agreed to by the Respondent, but at the same time, the Respondent eliminatedthe paid half-hour lunch period.Then, on May 19, 1958, the Respondent notifiedthe employees that the second-shift differential was immediately to be increased to8 cents per hour, by posting a notice to that effect and handing a copy of the noticeto employee Frances Julian, the president of the Union's Local.Silcox testified that the Union was not given any advance notice of, nor thereforeany opportunity to discuss, either the elimination of the paid lunch period or theincrease of the differential to 8 cents per hour, and that he accordingly protestedthese "unilateral acts" at the next bargaining meeting on June 10, 1958. EmployeeVirginia Sails denied that she and employee Sybil Johnson had complained to VicePresident Rosenstock, Chief Engineer Eichler, or Office Manager Pettigrew aboutthe inadequacy of the 5 cents per hour differential or had urged that the differentialbe raised.On the other hand, in explanation of the Respondent's acts, Vice President Rosen-stock testified that at the bargaining session with the Union's representatives onApril 15, 1958, he and Chief Engineer Eichler said that they would begin paying the5 cents differential but would have to eliminate the paid lunch period.Rosenstockfurther testified that:Within a few days after both of these changes were put intoeffect,a number of the employees complained to him and to Eichler that thesecond-shift employees were losing more pay through the elimination of the paidlunch period than they were gaining through the 5-cent differential; among thecomplaining employees were Virginia Sails and Sybil Johnson. who were membersof the Union's bargaining committee; Sails and Johnson suggested to Rosenstock.2This finding is made upon the testimony of the Respondent's Chief Engineer Eichler,Vice President Rosenstock, and Office Manager Pettigrew. Silcox testified that he believedthe Respondent had begun paying the 5 cents differential sometime in 1957. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the differential be increased; and they stated that they had no objection toRosenstock's proposal that the differential be raised to 8 cents.But Rosenstock's testimony on these points is inconsistent with the testimony ofChief Engineer Eichler and Attorney Hanlin.Eichler could not recall that anymembers of the Union's committee had complained to him about the wage differ-ential.More important, both Eichler's and Hanlin's testimony clearly indicatesthat the Respondent's representatives did not refer to the paid lunch period in theApril 1958 meeting, much less discuss its elimination.Eichler testified in substancethat he had no recollection of talking with Silcox about dropping the half-hour lunchperiod and substituting the 5-cent differential, but that all he could recall of anydiscussion with Silcox about the night shift was whether the Respondent had theright to shift employees from the day to the night shift.And Attorney Hanlin testi-fied, not that the Respondent notified the Union of its intention to eliminate the paidlunch period in return for the 5-cent differential, but merely that "the Union neverat any time contended" for both the paid lunch period and the 5 cents differential.Furthermore, according to Hanlin, the discussion at the April 1958 meeting con-cerned only the right of the Respondent to shift day employees to the night shift,to which the reply of the Respondent's representatives, including Hanlin, was thatthe right of the Respondent to operate its second shift had already been negotiatedand settled and "that if the Company brought its practice in line with this proposalwe had negotiated,.the Company had negotiated for, and, in fact, paid forthe right to shift people to [the second] shift if it wished to do so."Upon consideration of the foregoing evidence, I credit Silcox's and Sails' testi-mony, and find that, without prior notice to the Union and therefore without afford-ing the Union any opportunity to discuss and bargain about these matters, theRespondent eliminated the paid lunch period of the second-shift employees on May3, 1958, and on May 19, 1958, increased the wage differential of the second-shiftemployees from 5 cents to 8 cents per hour. That these unilateral acts on the partof the Respondent seriously affected the course of bargaining between the partiesby undercutting the Union's performance of its function as the exclusive bargainingrepresentative of the employees is unquestionable.For by these acts the Respondent,after granting the Union's request for a 5-cent differential, first unilaterally withdrewthe paid lunch period as the apparent price of the differential and then substitutedan additional 3-cent differential to mollify the employees for their loss of the paidlunch period.Bargaining in good faith certainly required the Respondent at leastto discuss these matters and seek to come to an agreement with the Union beforeputting these changes into effect. I therefore find and conclude that the Respondent'sunilateral acts were incompatible with good-faith bargaining in its then current nego-tiations with the Union and that, in violation of Section 8(a),(5) and .(1) of the Act,the Respondent has failed and refused to bargain in good faith with the Union asthe exclusive bargaining representative of the Respondent's employees.2.The Respondent's alleged refusal to supply information requestedby the Union as to piecework ratesThe Respondent makes approximately 60 styles of garments for the springseason and a similar number for the fall season. It produces its spring stylesroughly from November to March, and its fall styles from March to the middle ofNovember. In the case of each style, there are from 20 to 25 production opera-tions, the piecework rate for each of which is set by timing the operation and thendetermining its value through the use of a formula involving the base hourly rateand an allowance for a fatigue factor.Until the piecework rates ofalloperationson a particular style have thus been finally determined, the Respondent has regardedthose rates which have been fixed in the meantime, as being "temporary rates" or"office rates," although it has used such temporary rates as the basis for computingwages until all the rates for the style have been fixed.When all the rates for aparticular style have been settled, the Respondent regards the rates for that styleas being "finalized," and they are then recorded on a style card used for that pur-pose and sent by the North Carolina plant to the Respondent's home offices in Ellen-ville,New York, for cost accounting purposes.Temporary rates are not forwardedto the home office and are subject to modification until all the rates for the styleare settled. In some cases, it has taken a considerable time for the rates for a par-ticular style to be "finalized," and in some cases the rates for a style may never be"finalized:"The negotiations between the Respondent and the Union, however, took placenot only against this background of the Respondent's actual practice, but also againstthe background of the form of "Schedule 'B"' proposed by the Respondent to the LEISURE LADS, INC.437Union in August 1957.The schedule which the Respondent thus suggested beattached to, and made a part of, its contract with the Union was the following:Piece rates for operations on the following numbered styles of garments:____________________ are attached hereto and made a part of this garment.When the Company commences production of any style numbers other thanthose above named, it shall furnish immediately to the Union a copy of itsproposed piece rates for such style.The Company shall continue its produc-tion and compute its payrolls on the basis of such piece rates until or unlessrevised rates are agreed upon between the Company and the Union and placedin effect.Newly initiated rates shall not be subject to renegotiation during aninitial thirty day trial period; and after rates for a particular style have beenin effect for -------------------- without request for negotiation they shallbe deemed approved and shall not be renegotiated during the term of thiscontract.Piece rates are a matter for collective bargaining and shall not besubject to the arbitration procedure.The wage negotiations between Silcox and the Respondent's representatives in1958 were concerned for the most part with the problem of reaching an agreementas to piecework rates on the production of the Respondent's 1958 fall styles, whichbegan roughly in March 1958. It is undisputed that Silcox requested the Respondent'srepresentatives to supply information as to these rates as they were developed. It isalso undisputed that the Respondent agreed to supply finalized rates and did in factsupply some, if not all, of such rates, at first to Silcox and then, at his request, toPresident Julian of the Union's Local.Finally, it is undisputed that the Respondentdid not furnish the Union with any temporary rates.The points in dispute are (1)whether the Respondent supplied the Union with all its finalized rates, and (2)whether the Union requested or the Respondent promised information as to alltemporary rates as well as finalized rates.On the first of these two issues, Silcox testified that, on the basis of informationgiven him by employees, he charged Chief Engineer Eichler at the meeting on June19, 1958, with having given the Union the finalized, complete piecework rates ononly six styles although the rates for six other specifically named styles had also beencompleted and finalized.Silcox further testified that Eichler's reply was that hehad given Mrs. Julian the rates for eight styles and had her initials on the cards,but that Eichler refused to show these cards to Silcox. In this connection, Mrs..Julian testified that she had received rate cards from Office Manager Pettigrewand that, after having received some of these cards, she was requested by Pettigrewto initial the originals and did so in the case of every card thereafter given to her.On the other hand, Eichler testified that when Silcox complained at the June 10meeting about not getting all the finalized rates, he told Silcox that if the rates onparticular styles had been completed, the Union would have copies and that he so-instructedOfficeManager Pettigrew.Pettigrew testified that:He gave all the7completed rates to Mrs. Julian; Mrs. Julian at first insisted on initialing themlater, on her own volition, she discontinued this practice; but at the meeting on June10, he showed her more than eight cards that she had initialed.Inmy opinion, the foregoing evidence does not warrant a finding that theRespondent, before June 10, 1958, had in fact finalized and withheld the rates onany of the styles referred to by Silcox in his testimony and in his conversation withthe Respondent's representatives on June 10.Silcox's charges to this effect werebased upon hearsay and I credit the denials of these accusations by the Respondent'switnesses.With respect to information as to the Respondent's "temporary" piecework rates,the general substance of Silcox's testimony was that at every meeting with Respond-ent's representatives "we asked that we be given the wage rates on the styles run,"and that the Respondent furnish the Union with its "complete wage structure," butthat at the meetings on April 15 and June 10, 1958, the Respondent told the Unionthat temporary rates would be paid until its study produced a "permanent rate onthe complete style" and that when all the rates were determined by the Respondentfor a particular style, the Union would be given a copy of these permanent rates.According to Silcox's testimony, Attorney Hanlin told the Respondent's representa-tives in Silcox's presence at several meetings that the Union was "entitled to allwage data."On the other hand, Chief Engineer Eichler testified that the Union's and theRespondent's negotiators 'came "to an agreement to give [the Union] a copy ofall rates after every operation was complete."Attorney Hanlin testified that:Hehad drafted the Respondent's proposed form of "Schedule 'B,"' using some of thelanguage of the Union's original contract proposal submitted by Redford Cope, 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDSilcox's predecessor; although "Schedule 'B'" thus included the provision whichwould have required the Respondent to submit "its proposed piece rates" immediatelyupon the beginning of the production of any style, both Cope and Silcox agreed.during their negotiations that the Respondent should routinely submit only finalizedrates and that information as to rates on any style before finalization, as well as anyother information bearing on wages, should be made available if requested by theUnion; and this was the procedure accepted by, and followed with, both Cope andSilcox.When read in connection with the substance of Eichler's andHanlin's testimony,Silcox's testimony seems to me to be vague and unsatisfactory as to whether theUnion actually made a firm, specific demand for information as to the Respondent'stemporary piece rates or whether, by failure to object, it acquiesced to the Respond-ent's proposal during the negotiations that only finalized rates be furnished routinely.It is true that when examined on rebuttal, Silcox testified that at the April 15 meetinghe complained "in very strong language" about "being kicked around and not[being] given the proper data"; that he "outlined what the data should be, the rates,the temporary rates, the rates that were going up and down and across the board,and all types of wage information the Company had available that would help usto intelligently get to the solution"; and that AttorneyHanlinsaid, "The Unionis entitled to that data. I want you to give them all the available data that canhelp them."But at no point in his testimony on the General Counsel's case-in-chief had he stated that he ever made a specific request or demand of the Respond-ent's representatives that they give the Union all its temporary piecework rates aswell as its finalized rates.On the contrary, throughout his initial appearance on thewitness stand ' during the General Counsel's case-in-chief, his testimony was insubstance simply that it was his belief that the Union was "entitled" or was "sup-posed" to get the Respondent's temporary rates in accordance with the Respondent'sproposed form of "Schedule `B' " and Silcox's general demands for the "wage rateson the styles run" and for a "complete wage structure."Thus, when asked whetherhe ever told the Respondent, "We want those temporary rates you are not sendingus," Silcox replied, "I told you, sir, we asked for not specifically this rate or that rate,but asked them for complete wage data, and they told us -we would get it, andwe did not get it."Nor did Silcox testify during the General Counsel's case-in-chief. that he voiced any objection to, or made any protest against, the Respondent'sadmitted proposal that only finalized rates should be submitted to the Union afterthey were developed, and that information as to temporary rates should be madeaccessible to the Union only on request. Indeed, there are passages in his testimonyduring the General Counsel's case-in-chief which suggested that he had, in fact, beencontent with this arrangement and became annoyed only -because it was taking theRespondent so long to finalize the rates and submit them to him.3All in all, I do not feel that Silcox's testimony, in the face of Eichler's andHanlin'stestimony to the contrary, justifies a finding that the Union made anyfirm, specific request that the Respondent routinely furnish the Union with infor-mation as to all temporary rates. I therefore recommend a dismissal of the allega-tion of the complaint that by failing or refusing to supply such information, theRespondent committedan unfairlabor practice within themeaningof Section8(a)(5) and(1) of the Act.3.TheRespondent's alleged cutting of wage ratesSilcox testified that before the June 10 meeting, a number of the employees toldhim of specific piecework rates which had been cut by the Respondent; that at themeeting on June 10 Silcox "showed [the Respondent's representatives]manyinstances where we believed the rate had been cut, and some we knew had beencut' ; and that Eichler "admitted they had cut some rates.He said the conditionof the trade called for it, and they had to stay competitive, and therefore, they hadto cut some rates." Silcox further testified that he specifically referred Eichler toone lot number in a style carried over from the preceding year in which the previousyear's rate had been cut from 57 cents to 45 cents and then to 40 cents.Accordingto Silcox, although Eichler admitted cutting rates, Silcox could not remember thatEichler admitted cutting this particular rate. It was Silcox's understanding, how-ever, that "if that garment had been run last season ... and had a rate, then thata For example,at one point in his testimony Silcox said,". . .this temporary [rate]was only something would be for only a matter of a couple or 3 or 4 days because whenitwent in and they were running the styles, the rate would be set and we would get acopy of it....The Company,ifwe requested,they would give us those temporary ratesso we would know what we were doing."[Emphasis supplied.] LEISURE LADS, INC.439rate would stay.The only change in style rates would be when a new style cameabout which would necessitate changing the rates."Vice President Rosenstock testified from his examination of the Respondent'srecords that the lot specifically referred to by Silcox in his testimony was not atall connected with the style number mentioned by Silcox and that, in fact, the lotnumber had not been run until August 1958.Rosenstock further testified that therates for this lot number had not been cut.Eichler testified that "We never cut rates on a particular style, to my knowledge."He explained that the Respondent never repeated a style from year to year, thatthere were always variations from season to season, that the cuts and patterns weredifferent although to the average purchaser the differences might not be apparent,and that rates for the operations were always established by timing them eachseason.He further testified that the girl employees would complain about gettinglessmoney for what to them seemed the same operations, without considering suchchanges as that "the shoulder [on the previous season's style] may be half inchshorter, high rise or maybe lower."Finally Eichler denied that he told Silcox atone of their meetings that he was cutting some rates, although he did admit thathe told Silcox "the condition may arise where we would cut rates."Upon consideration of Silcox's, Rosenstock's, and Eichler's testimony, I do notbelieve the evidence warrants a finding either that the Respondent cut wage ratesor that Eichler admitted it was doing so.Here again, Silcox's testimony as to thealleged wage cutting was based on hearsay and was denied by the Respondent'switnesses, whose testimony I credit.In sum, I find and conclude that the evidencedoes not support the allegation of the complaint that the Respondent cut wagerates during the course of the contract negotiations.4.The Respondent's termination of negotiations on August 4, 1958As has already been found, Attorney Hanlin advised Silcox in the letter ofAugust 4, 1958, that the Respondent was terminating negotiations with the Unionbecause it believed "that the great majority of the Company's employees no longerdesire to be represented by your Union."According to Chief Engineer Eichler,the Respondent's decision to end negotiations was reached as the result of discus-sions between him and President Manual Rosenstock and Vice President MauriceRosenstock as to whether the Respondent should still negotiate with the Union sincea year had passed since the Union's certification, and there was still no contract.Maurice Rosenstock testified that he concluded that the Union no longer representeda majority of the employees because bargaining meetings had become less frequent,girl employees had expressed dissatisfaction with the Union as he walked throughthe plant, and the "union" hats and buttons, which had been worn by the employeesduring the months preceding and following the election, had disappeared.In addition, Office Manager Pettigrew testified that, although he had not toldEichler or Rosenstock, Virginia Sails, a member of the Union's committee, told himin June or July 1958 that the Union had about 65 members among the Respondent's300 employees.And Attorney Hanlin testified that Silcox told him a day or soafter either the June 1958 meeting or an earlier meeting, that the Union had 80members among the employees. Sails and Silcox denied making any such state-ments and testified that they did not know how many of the Respondent's employeeswere members of the Union.In considering the exact significance of this evidence, it should be noted thatneither in the present proceeding nor during the negotiations with the Unionthrough June 10, 1958, did the Respondent raise any question as to the Union'smajority before August 4, 1958.Upon the basis of the normal presumption as tothe continuance of a bargaining representative's established majority, I find it clearthat the Union did represent a majority of the Respondent's employees in the appro-priate bargaining unit from the time of its certification on March 14, 1957, until atleast June 10, 1958, the date of the last bargaining conference between the Re-spondent's and the Union's representatives.Therefore, whether or not the Unionlost its majority after June 10, 1958 (as the Respondent apparently contends it did),would not affect the findings I have already made that the Respondent had previ-ously refused to bargain in good faith with the Union as exclusive bargaining repre-sentative, and had thereby committed unfair labor practices within the meaning ofSection 8(a)(5) of the Act, by its unilateral elimination of the paid lunch periodfor the second shift on May 3, 1958, and by its unilateral increase of the second-shift differential on May 19, 1958.Nor would a loss by the Union of its majorityafter June 10, 1958, eliminate the necessity or the propriety of issuing the usualorder requiring the Respondent to bargain collectively in good faith with the Unionas exclusive bargaining representative for the purpose of remedying the Respondent's 440DECISIONS OF NATIONALLABOR RELATIONS BOARDMay 1958 refusals to bargain .4The precise question which remains for decision,however, is whether the Respondent's August 4, 1958, refusal to bargain was initself an independent, additional act of unfair labor practice and therefore anadditional basis for a bargaining order 'against the Respondent.Turning to a consideration of the evidence for the purpose of deciding this ques-tion, I credit Sails' and Silcox's denials that they in effect admitted to Pettigrew andHanlin that the Union no longer represented a majority of the employees by thetime the Respondent, on August 4, 1958, refused to continue contract negotiations.Under the circumstances of the case, even though more than a year had elapsedsince the Union had established its majority and was certified by the Board, it mustbe presumed, in the absence of persuasive evidence to the contrary, that the Union'smajority continued up to the time the Respondent's attorney wrote the letter ofAugust 4, 1958. In my opinion, this presumption has not been rebutted by thetestimony of Rosenstock and Pettigrew that an undisclosed number of employeesexpressed dissatisfaction with the Union in June or July 1958 and that the employeesno longer wore union buttons and hats as they had at the time of the representationelection more than a year before.Furthermore, even if the Respondent's representa-tives actually believed from these inconclusive indications that the Union had lostitsmajority, such a belief was obviously unreasonable in view of its tenuous basis,and the Respondent was certainly not justified in relying upon it as the sole basisfor terminating negotiations which had lasted for more than a year, without first seek-ing a clear determination of the actual facts through a new Board election underSection 9(c) of the Act.Upon the evidence, therefore, I find and conclude that:1.The Union was at all times from its certification by the Board on March 14,1957, to and including August 4, 1958, the representative designated by a majority ofthe Respondent's employees in an appropriate unit of production and maintenanceemployees, and was therefore the exclusive bargaining representative of all theemployees in this unit within the meaning of Sections 8(a) (5) and 9(a) of the Act.2.The Respondent was not justified by any reasonable doubt of the Union'scontinuing majority, in refusing to bargain with the Union on and after August4, 1958.3.By refusing to bargain with the Union on and after August 4, 1958, the Re-spondent committed an unfair labor practice within the meaning of Section 8(a)(5)and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent set forth in section I, have a close,intimate, and substantial relationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (5) of the Act, I will recommend thatit cease and desist therefrom and take certain affirmative action in order to effectu-ate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.United Textile Workers of America is a labor organization within the meaningof Section 2(5) of the Act.2.All production and maintenance employees at the Respondent's Salisbury,North Carolina, plant, including the inspectors, shipping clerks, janitors, and themachinist, but excluding office employees and supervisors as defined in the Act, haveconstituted, and now constitute, a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.3.The above-named Union was on or about March 14, 1957, and at all materialtimes since that date has been, the exclusive representative of all employees in theaforesaid appropriate unit for purposes of collective bargaining within the meaningof Section 9(a) of the Act.4.By refusing on and since May 13, 1958, to bargain collectively in good faithwith the above-named Union as the exclusive representative of its employees in the4Franks Bros.Company V.N.L.R.B.,321 U.S. 702. NORTHEAST COASTAL, INC.441aforesaidappropriateunit, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) and(5) of the Act.5.Theaforesaidunfairlabor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with United Textile Workers ofAmerica as the exclusive representative of the employees in the bargaining unitdescribed below.WE WILL, upon request, bargain with United Textile Workers of Americaas the exclusive representative of all the employees in the bargaining unitdescribed below, with respect to rates of pay, wages, hours, and other conditionsof employment, and if an understanding is reached, embody such understand-ing in a signed agreement.The bargaining unit is:All production and maintenance employees employed at our plant inSalisbury,North Carolina, including inspectors, shipping clerks, janitors,and the machinist, but excluding office employees and supervisors as de-fined in the Act.LEISURE LADS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Northeast Coastal,Inc.andThomas Donkis.Case No. 2-CA-5971.August 12, 1959DECISION AND ORDEROn April 22, 1959, Trial Examiner George L. Powell issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and Was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, only the GeneralCounsel filed exceptions which are directed to remedial portions ofthe Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in this case and124 NLRB No. 60.